DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed on 3/1/2021. As directed by amendment: claims 18, 48, 50, 52, 52-54, 57, 59, and 63 were amended, claims 1-17, 19-39, 41-42, 46, 49, 51 and 61 were cancelled, and no new claims were added. Thus claims 18, 40, 43-45, 47-48, 50, 52-60, and 62-65 are presently pending in this application. 
Claims 18, 40, 43-45, 47-48, 50, 52-60, and 62-65 are allowed based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Shannon Lam on 3/24/2021. 



In Claim 18, line 12, the limitation “an edge” has been changed to --an exterior edge--.

In Claim 18, line 14, the limitation “the edge” has been changed to --the exterior edge--.

In Claim 47, line 2, the limitation “the edge.” has been changed to --the exterior edge.--. 

In Claim 54, line 4, the limitation “overmold region forming” has been changed to --overmold forming--. 

In Claim 59, line 12, the limitation “an edge” has been changed to --an exterior edge--.

In Claim 59, lines 14-15, the limitation “the edge delimiting the tube end of the connector enables a remainder of the edge” has been changed to --the exterior edge delimiting the tube end of the connector enables a remainder of the exterior edge--. 

In Claim 62, line 2, the limitation “the edge.” has been changed to --the exterior edge--. 

In Claim 63, line 16, the limitation “an edge” has been changed to --an exterior edge--. 

In Claim 63, line 17, the limitation “the edge” has been changed to --the exterior edge--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Coleman (WO2012/154064) does not specifically disclose the claimed apparatus as presented in the claims 18, 40, 43-45, 47-48, 50, 52-60, and 62-65. 
Coleman discloses a medical circuit for gases delivery system (200, fig. 4, page 17, lines 21-31), the medical circuit comprising: a medical tube (201, fig. 6, page 17, lines 21-31), wherein the medical tube (201) comprises a first elongate member and a second elongate member (see the annotated-Coleman fig. 6 in the Non-final rejection mailed on 10/29/2020), a connector (204, 205, 206, 209, 210, 212, figs. 1-5, page 17, lines 21-31) having a first end, a tube end, and a body (portion of 208, see the annotated-Coleman fig. 7B in the Non-final rejection mailed on 10/29/2020) extending between the first end of the tube end in an axial direction of the connector (see the annotated-Coleman fig. 6 in the Non-final rejection mailed on 10/29/2020, as shown, the body is extending between the first end of the tube end, wherein the first end of the connector is formed by the exterior surface/edge and the tube end is formed by the internal edge, it is noted that the tube end is considered to be part of the tube end, since the first end is an end) being configured to connect the medical tube to a gases delivery system component (see page 18, lines 4-10, Coleman discloses the tube 200 having cuff 204 on both ends is in fluid communication with a face mask and a blower unit), the connector comprising a plurality of rigid components (205 and 206, page 17, lines 21-31, Coleman discloses that the pre-formed components 205 and 206, and further discloses in page 18, lines 17-19 that the pre-formed 
Therefore, claims 18, 40, 43-45, 47-48, 50, 52-60, and 62-65 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785